[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               MAY 12, 2006
                            No. 05-14037                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A74-942-234

JEAN RYEAC MICHEL,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 12, 2006)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:
      Petitioner Jean Ryeac Michel is a native and citizen of Haiti. He attempted

to enter the United States on May 22, 2000, at the Port of Palm Beach, Florida, as a

stowaway aboard a vessel. He was detained by the Immigration and Naturalization

Service on that date and paroled into the United States on June 19, 2000. On

January 22, 2001, he filed an application for asylum, withholding of removal under

the Immigration and Naturalization Act (“INA”), and relief under the U.N.

Convention Against Torture (“CAT”).

      On February 4, 2004, an Immigration Judge (“IJ”) held a hearing on the

merits of Petitioner’s application. After considering the evidence presented –

principally Petitioner’s testimony – the IJ determined that Petitioner had failed to

establish eligibility for asylum, withholding of removal, and CAT relief. The IJ

found not credible Petitioner’s testimony regarding his alleged persecution at the

hands of Lavalas supporters, noting that there were material inconsistencies

between his testimony and the information he supplied in his asylum application.

Furthermore, he provided no documentary or other corroborative evidence to

support his testimony.

      Petitioner appealed the IJ’s decision to the Board of Immigration Appeals

(“BIA”). On June 24, 2005, the BIA affirmed the IJ’s decision without opinion.

Petitioner now seeks review in this court. His petition presents a straightforward



                                           2
issue: whether substantial evidence supports the IJ’s determination that he failed to

carry his burden of demonstrating eligibility for asylum, withholding of removal

under the INA, and CAT relief.1

       We consider this issue with the following principles in mind. To the extent

the IJ’s decision was based on a legal determination, review is de novo.

Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001). The IJ’s

findings of fact are reviewed under the substantial-evidence test, and we “must

affirm the BIA’s decision if it is ‘supported by reasonable, substantial, and

probative evidence on the record considered as a whole.’” Al Najjar, 257 F.3d at

1283-84 (citation omitted). The substantial evidence test is “deferential” and does

not allow “re-weigh[ing] the evidence from scratch.” Mazariegos v. U.S. Att’y

Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). “To reverse the IJ’s fact findings,

[we] must find that the record not only supports reversal, but compels it.”

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (considering

withholding-of-removal claim). That evidence in the record may also support a

conclusion contrary to the administrative findings is not enough to justify a




       1
         When the BIA issues a decision, we review only that decision, except to the extent that
the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th
Cir. 2001). Here, because the BIA expressly adopted the IJ’s decision, we review that decision.


                                               3
reversal. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004), cert. denied,

125 S.Ct. 2245 (2005).

      An alien’s testimony, if credible, may be sufficient to sustain the burden of

proof for asylum or withholding of removal without corroboration. 8 C.F.R. §§

208.13(a), 208.16(b). “Conversely, an adverse credibility determination alone may

be sufficient to support the denial of an asylum application.” Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). “[T]he weaker the applicant’s

testimony, the greater the need for corroborative evidence.” Yang v. U.S. Att’y

Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). When the IJ enumerates an

applicant’s inconsistencies and is supported by the record, we “may not substitute

[its] judgment for that of the IJ with respect to its credibility findings.”

D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004). Additionally,

“the IJ’s extremely detailed adverse credibility determination alone may be

sufficient to support the IJ’s denial of [a petitioner’s] petition . . . .” Id. Although

we have not directly addressed the issue in a published decision, both the Third and

the Ninth Circuits have held that an adverse credibility finding must go to the

“heart of the asylum claim,” and not be based on minor discrepancies,

inconsistencies, and omissions. See Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir.

2002) (persuasive authority); Akinmade v. INS, 196 F.3d 951, 954 (9th Cir. 1999)



                                            4
(same).2 Further, an adverse credibility determination does not alleviate the IJ’s

duty to consider all of an applicant’s evidence. Forgue, 401 F.3d at 1287. An IJ

“must make clean determinations of credibility.” Yang, 418 F.3d at 1201. The IJ

made such a “clean” determination. We turn now to Petitioner’s argument that

substantial evidence does not support the IJ’s finding that Petitioner’s testimony

lacked credibility.

       Petitioner argues that substantial evidence does not support the IJ’s adverse

credibility determination because the inconsistencies in his testimony were minor

and did not go to the core of his claim. Further, he claims that the evidence

showed that any inconsistencies in his testimony were due to problems with

translation and his unfamiliarity with the hearing procedure. He also contends that

he was not required to submit corroborating evidence as his testimony established

his credibility, and the circumstances of his escape from Haiti made obtaining such

evidence impossible.

       Going to the merits of his asylum claim, Petitioner argues that the attack by

members of the Lavalas party on his house, the subsequent beating of his family,

       2
         Congress amended the law regarding credibility determinations, but those changes only
apply to applications for asylum filed after May 11, 2005. See Section 101(h)(2) of the REAL
ID Act of 2005, H.R. 1268, 109th Cong., Pub. L. No. 109-13, Div. B, 119 Stat. 231 (2005)
(“REAL ID Act”). Under the new law, the credibility determination is based on the totality of
the circumstances, which may include inaccuracies or falsehoods that do not go to the “heart of
the applicant’s claim.” Id. at § 101(a)(3)(B)(iii). As Michel filed his application in December
2000, his application is unaffected by this change.

                                               5
and the burning of his store qualify as past persecution. In addition, the

Government did not satisfy its burden in proving that Lavalas-led persecution was

not countrywide. This burden, he submits, was hard to overcome because

Lavalas’s persecution is government-sponsored.

      We are not persuaded. We find that substantial evidence supports the IJ’s

conclusion that Petitioner’s testimony at the asylum hearing was inconsistent and

differed from the statements in his asylum application and his “credible fear”

interview. First, Petitioner stated in his asylum application that his wife, parents,

and siblings had all been beaten on the night of April 1, 2000, but at the asylum

hearing, he testified that his siblings were not present at the family home that

evening. He was also inconsistent on several occasions in explaining when he

learned of the burning of his shop and he made inconsistent statements about the

details regarding the shots fired by Lavalas members at his house and at him on

April 1, 2000. These inconsistencies go to the heart of his claim because they

concern the severity of the events of April 1, 2000, events upon which he based his

claims of past persecution. In addition lacking credibility, Petitioner’s case

suffered from Petitioner’s failure to present any corroborating evidence to

substantiate his testimony. Aside from finding Petitioner’s testimony not credible,




                                           6
the IJ saw nothing else in what he presented that demonstrated his eligibility for

asylum.

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General or the

Secretary of the DHS has discretion to grant asylum if the alien meets the INA’s

definition of a “refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is

defined in the INA as

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the

burden of proving statutory “refugee” status. Al Najjar, 257 F.3d at 1284. To

establish asylum eligibility, the alien must, with specific and credible evidence,

establish (1) past persecution on account of a statutorily listed factor, or (2) a

“well-founded fear” that the statutorily listed factor will cause such future

persecution. 8 C.F.R. § 208.13(a), (b); see Al Najjar, 257 F.3d at 1287.

“Demonstrating such a connection requires the alien to present specific, detailed

facts showing a good reason to fear that he or she will be singled out for

persecution on account of [a statutory factor].” Al Najjar, 257 F.3d at 1287

                                            7
(internal quotations and citation omitted) (emphasis in original). An asylum

applicant may not show merely that he has a political opinion, but must show that

he was persecuted because of that opinion. INS v. Elias-Zacarias, 502 U.S. 478,

483, 112 S.Ct. 812, 816, 117 L.Ed.2d 38 (1992). “[A]n imputed political opinion,

whether correctly or incorrectly attributed, may constitute a ground for a well-

founded fear of political persecution within the meaning of the INA.” Al Najjar,

257 F.3d at 1289.

      “‘Persecution’ is an ‘extreme concept,’ requiring ‘more than a few isolated

incidents of verbal harassment or intimidation,’ and that ‘[m]ere harassment does

not amount to persecution.’” Sepulveda v. U.S. Atty. Gen., 401 F.3d 1226, 1231

(11th Cir. 2005) (citation omitted). If the alien establishes past persecution, it is

presumed that his life or freedom would be threatened upon a return to that country

unless the government shows by a preponderance that the country’s conditions

have changed such that the applicant’s life or freedom would no longer be

threatened upon his removal or that the alien could relocate within the country and

it would be reasonable to expect him to do so. 8 C.F.R. § 208.13(b). If past

persecution is shown, the burden then shifts to the Government to show by a

preponderance of the evidence that (1) there is a fundamental change in

circumstance such that the alien no longer has a well-founded fear of persecution;



                                            8
or (2) the alien could avoid future persecution by relocating to another party of his

country or place of last habitual residence and under all the circumstances it would

be reasonable to expect the alien to do so. 8 C.F.R. § 208.13(b)(1)(i)(A) & (B).

      An alien who has not shown past persecution may still be entitled to asylum

or withholding of removal if he can demonstrate a future threat in his country to his

life or freedom on a protected ground. Id. § 208.13(b)(2). To establish a well-

founded fear, “an applicant must demonstrate that his or her fear of persecution is

subjectively genuine and objectively reasonable.” Al Najjar, 257 F.3d at 1289. A

“well-founded fear” of persecution may be established by showing (1) a reasonable

probability of personal persecution that cannot be avoided by relocating within the

subject country, or (2) a pattern or practice in the subject country of persecuting

members of a statutorily defined group of which the alien is a part. 8 C.F.R. §

208.13(b)(1) & (2). However, if the IJ finds that the alien could avoid a future

threat by relocating to another part of his country, he cannot demonstrate a

well-founded fear of persecution. See 8 C.F.R. § 208.13(b)(1)-(2). Similarly, if an

applicant’s family continues to reside in the area in which the applicant claims that

he will be persecuted upon return, relocation is possible. Ruiz v. United States

Attorney General, 440 F. 3d 1247, 1259 (11th Cir. 2006).




                                           9
      Lastly, the evidentiary burdens for withholding of removal and CAT relief

are greater than that imposed for asylum; thus, if an alien has not met the well-

founded fear standard for asylum, he generally cannot meet the standard for

withholding of removal or CAT relief. Al Najjar, 257 F.3d at 1292-93.

      Petitioner presented testimony regarding events in Haiti that, if true, might

amount to past persecution. Since substantial evidence supports the IJ’s

determination that his testimony was not credible, we look to other parts of the

record to determine whether he suffered past persecution. The State Department’s

Profile of Asylum Claims and Country Conditions indicates that Aristide

opposition group members such as Petitioner did suffer harassment, but this

evidence does not compel a finding that he suffered past persecution. Also, the

U.S. State Department Country Report on Haiti for 2002 did not provide any

support for his claim of past persecution. Without evidence to substitute for his

testimony regarding the Lavalas assault on his home, he could not carry his burden

to establish past persecution.

      Substantial evidence also supports the IJ’s finding that Petitioner did not

establish a “well-founded fear.” First, he was able to live in Port-au-Prince for six

weeks without any persecution by Lavalas. Secondly, his family resides near Bas

Limbe, in the town of Le Cap, and has not been subject to further persecution.



                                          10
These facts indicate that relocation within Haiti was possible. In short, substantial

evidence supports the IJ’s decision that he did not have a “well-founded fear” of

persecution and thus did not qualify for asylum relief.

      Because Petitioner failed to sustain the evidentiary burden required for

asylum relief, he could not meet the standard required to receive withholding of

removal or CAT relief.

      PETITION DENIED.




                                          11